The Court :
An attachment from a Justice’s Court was levied upon the premises in question October 21st, 1876; judgment was had in the action November 6th, 1876—but no abstract was filed or recorded in the Recorder’s office; the declaration of homestead was made November 10th, 1876; and thereafter proceedings were had for a sale under the Justice’s execution. At the time of the declaration the judgment did not constitute a lien upon the premises within Section 1241, Civil Code, (McCracken v. Harris, 54 Cal. 81; Sullivan v. Hendrickson, id. 258.) The Court found that Hartfield resided on the premises at the time of the declaration, and there was evidence upon which to base the findings.
Judgment and order affirmed.